Exhibit 10.57

 

Summary of 2009 Executive Compensation Program

 

Design Principles:  

 

 

•

Retain key executives with the talent and the knowledge of the Company and
industry to drive success;

 

•

Motivate, and provide an incentive for, executives to achieve financial
performance and other quantitative and qualitative targets associated with
satisfaction of all legitimate policyholder claims and ultimate solvency of the
Company;

 

•

Reward exceptional performance; and

 

•

Provide a level of financial security to key executives to allow them to focus
on executing the run-off plan in a difficult corporate environment.

 

Eligibility:  

 

 

•

Members of the executive committee and executives designated by the Compensation
Committee.

 

Program Components:  

 

Base Salary

 

 

•

Salary adjustments have been recommended for selected executives to recognize
their technical expertise, leadership skills, strategic focus and years of
experience and to reflect the anticipated value of their position at the Company
in 2009.

 

Annual Performance-based Cash Incentive Award

 

 

•

The annual performance-based cash incentive award component of the Program will
recognize the accomplishment of key corporate goals and individual objectives
and, if those targets are not met, the award will reflect the missed
opportunity.

 

•

In most cases, weighting for the targeted award is 80% on corporate performance
and 20% on the individual’s performance, however, the Committee has the
discretion to award up to 150% of the targeted amount to those executives who
deliver exceptional results against their individual objectives.

 

•

The corporate goals will be recommended by the executive committee and approved
by the Committee prior to December 31, 2008. Upon the approval of the corporate
goals, each executive will develop his or her individual objectives for approval
by the Chief Executive Officer no later than January 31, 2009 and approval by
the Committee thereafter.

 

•

In most cases, a minimum bonus opportunity is available as a “retention
guarantee” for those executives in key positions for the ongoing operations of
the Company.

 

 

 

--------------------------------------------------------------------------------



Long-Term Retention Opportunity

 

 

•

A long-term cash award and an equity award are available under the Program for
senior executives, with a focus on a much longer retention goal.

 

 

Long-Term Cash Award:

 

 

o

The long-term cash awards have a four-year cliff vesting, such that an executive
must remain with the Company until December 31, 2012 to receive the award.

 

o

If the executive’s position is involuntarily eliminated prior to December 31,
2012 for reasons other than cause, including position elimination alone or in
conjunction with a change in control, the cash award will fully vest upon
termination.

 

 

Long-Term Equity Award:

 

 

o

The long-term equity awards are intended to supplement the long-term cash awards
and to provide an additional incentive for a solvent result to the run-off.

 

o

Equity awards will be in the form of phantom stock to give the Board flexibility
to provide the final award in either restricted stock or cash.

 

o

Equity awards will be issued with a four-year vesting with equal vesting in
three annual installments beginning on January 1, 2011.

 

o

These awards will fully vest upon involuntary termination for reasons other than
for cause.

 

Severance

 

 

•

The 2008 Severance Guidelines have been extended into 2009 without any changes.

 

•

For executives, the severance program includes annual base salary and the annual
targeted cash award, and is provided monthly based on the executive’s position
in the Company and seniority.

 

 

 

 

 